[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 APR 7, 2010
                               No. 09-15409                      JOHN LEY
                           Non-Argument Calendar                   CLERK
                         ________________________

                 D. C. Docket No. 97-00219-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CURTIS LESTER,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (April 7, 2010)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

     James W. Smith, III, appointed counsel for Curtis Lester in this appeal, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of Lester’s supervised

release and corresponding sentence are AFFIRMED.




                                          2